     Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

CHARLES MURRAY, Individually )
and as Special Administrator of the )
ESTATE OF LULA ROBERTSON, )
                                    )
                  Plaintiffs,       )
      vs.                           )        Case No. 19-2148-HLT-KGG
                                    )
MANORCARE OF TOPEKA KS,             )
LLC, et al.,                        )
                                    )
                  Defendants.       )
_______________________________)

ORDER ON MOTION CHALLENGING CONFIDENTIAL DESIGNATION

      Now before the Court is Plaintiffs’ “Motion Challenging the Confidential

Designation of Certain Materials Produced by Defendants.” (Doc. 124.) Having

reviewed the submissions of the parties (including the documents at issue),

Plaintiffs’ motion is DENIED.

                                 BACKGROUND

      Decedent Lula Robertson choked to death on August 28, 2018, at the skilled

nursing facility where she was a resident, Defendant ManorCare of Topeka, LLC

(hereinafter “ManorCare”). According to Plaintiff, at issue in this lawsuit is “what

legal entities were responsible for ensuring ManorCare of Topeka provided the

minimally acceptable standard of care.” (Doc. 49, at 1.) Plaintiffs allege that

                                         1
     Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 2 of 8




Defendants “engaged in conduct resulting in an understaffed and undercapitalized

nursing home thereby causing Decedent’s death.” (Id.) More specifically, the

Amended Complaint alleges that “defendants failed to ensure, through their

operational, budgetary, consultation and managerial decisions and actions, that

ManorCare of Topeka KS, LLC was sufficiently staffed to meet the individual

needs of [Decedent] during her period of residency therein.” (Doc. 32, at ¶ 62.)

That pleading continues that the “undercapitalization and lack of sufficient staff

directly resulted in [Decedent] not receiving the very basic and necessary services

to prevent, among other things, neglect and abuse leading to her choking and her

death.” (Id., at ¶ 63.)

      Plaintiffs move to overrule the confidential designations Defendants have

placed on certain documents in accordance with the Protective Order (Doc. 25)

entered in this case. Pursuant to the Protective Order entered in this case,

“confidential information” is defined as

             information that the producing party designates in good
             faith has been previously maintained in a confidential
             manner and should be protected from disclosure and use
             outside the litigation because its disclosure and use are
             restricted by statute or could potentially cause harm to
             the interests of the disclosing party or nonparties. For
             purposes of this Order, the parties will limit their
             designation of “Confidential Information” to the
             following categories of information or documents:

                    1. Medical records;
                    2. Personnel files;
                                           2
     Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 3 of 8




                   3. Tax returns;
                   4. Financial statements and records;
                   5. Proprietary business records;
                   6. Trade secrets;
                   7. Records whose disclosure is restricted or
                   prohibited by statute;
                   8. Complaints by residents; and,
                   9. Documents or materials relating to other claims.

             Information or documents that are available to the public
             may not be designated as Confidential Information.

(Id., at 2-3.) The Protective Order also includes the following provision regarding

challenges to a confidential designation:

             The designation of any material or document as
             Confidential Information is subject to challenge by any
             party. … A party that elects to challenge a
             confidentiality designation may file a motion that
             identifies the challenged material and sets forth in detail
             the basis for the challenge; … . The burden of proving
             the necessity of a confidentiality designation remains
             with the party asserting confidentiality. Until the court
             rules on the challenge, all parties must continue to treat
             the materials as Confidential Information under the terms
             of this Order.

(Id., at 8 (emphasis added).)

      Although Defendants designated as confidential almost 7,000 documents –

constituting every page they have produced – the present motion relates to less

than 40 of the documents. (Doc. 124, at 1, 5; Doc. 128 (sealed).)

                                    ANALYSIS




                                            3
     Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 4 of 8




      The Protective Order in the present case is a “blanket” order, which

“requires counsel for a producing party review the information to be disclosed and

designate the information it believes, in good faith, is confidential or otherwise

entitled to protection.” Bartholomees v. Signator Investors, Inc., No. 03-2081-

GTV, 2003 WL 22843174, at *1 (D. Kan. Nov. 25, 2003). Thereafter the

designated information is protected under the order unless challenged by the

opposing party. (Id.) “[E]ven though a blanket protective order permits all

documents to be designated as confidential, a party must agree to only invoke the

designation in good faith.” (Id., at *2.)

      Defendants argue that Plaintiffs have “no good cause … to lessen the

protection” for the information at issue. (Doc. 130, at 2.) Defendants also argue

that Plaintiffs have “fail[ed] to articulate for what purpose they are asking this

Court to compel Defendants’ to de-designate such documents as Confidential.”

(Id., at 3.) Without citing any authority to support their position, Defendants

continue that Plaintiffs “bear the burden of demonstrating why it is necessary to

exhaust judicial time and resources in order to obtain their requested de-

designation of Defendants’ Confidential and sensitive documents.” (Id.)

      Defendants are clearly misguided. Once Plaintiffs have challenged the

designation, “the party seeking the protection bears the burden of proof to justify

retaining a designation of confidentiality.” Bartholomees, 2003 WL 22843174, at


                                            4
     Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 5 of 8




*2. “Notably, the burden of proving confidentiality never shifts from the party

asserting that claim – only the burden of raising that issue.” (Id. (citation

omitted).) Defendants are correct, however, that they must show that the

information has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and

use are restricted by statute or could potentially cause harm to the interests of the

disclosing party or nonparties. (Doc. 25; Doc. 130, at 3-4 (citation omitted).)1

      In this regard, Defendants assert that the documents at issue consist entirely

of internal email communications. (Doc. 130, at 4.)

             Most of these emails relate to internal business
             management and operational analysis, discussions and
             advice between [a] consultant … an employee of a
             separate entity that is not a party to this action and has a
             consulting agreement with Manor Care of Topeka, KS,
             LLC, and Manor Care of Topeka Administrator Brandon
             Smith-Ziph. The emails capture discussion regarding
             census data and trends regarding the same, financial and
             budgeting information, and discussion with a facility
             consultant regarding strategy. These documents were
             kept confidential by Defendants and are considered by
             Defendants to contain competitive and highly sensitive
             information the release of which would harm
             Defendants’ business operations. Defendants do not
             share this information with their competitors nor is it
             available to the public through any governmental agency.

1
 The language from the case cited by Defendants for this proposition is dicta. See
Luttrell v. Bannon, No. 17-2137-HLT-GEB, 2018 WL 4469276, at *3 (D. Kan. Sept. 18,
2018). That court was quoting language from the actual Protective Order at issue in that
particular case, not reaching a legal conclusion. That stated, the Protective Order in the
present case employs similar language.
                                            5
      Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 6 of 8




(Id.) Defendants also correctly point out that the Court, in previously ordering

production of these documents, indicated that the private or confidential nature of

produced information “could be governed by a protective order.” (Doc. 58, at 19.)

       According to Defendants, the email communications “related directly to

Defendants’ business strategy, business systems, decision-making processes, and

templates for Defendants’ business model.” (Doc. 130, at 5.) Further, the

communications are asserted to include discussions of budgetary strategies. (Id., at

6.)

       Plaintiffs do not dispute the nature of these business-related

communications. Rather, Plaintiffs argue that because the nursing home at issue

has been sold, “there is no risk of disclosure of confidential business information.”

(Doc. 131, at 2.) Plaintiffs do not cite a case directly on point for this assertion.

The Court is not persuaded that merely selling the facility automatically makes

information relating to its prior financial performance any less sensitive or worthy

of confidential designation to the entity that now owns the facility.

       Plaintiffs also reply that they “are not seeking to declassify these documents

as confidential for the use in any other proceeding.” (Id., at 3.) Rather, Plaintiffs

contend they “simply seek to bring the issue of public interest before the Court in a

case where defendants have produced 6,919 pages of documents in this litigation



                                            6
     Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 7 of 8




and every single page has been marked ‘Confidential-Produced Pursuant to

Protective Order’ contrary to the law in this District.” (Id.)

      Although Plaintiffs are not required to provide justification for their

challenge to the designations, Court finds this reasoning to be unpersuasive. The

mere fact that every page produced through discovery has been designated as

“confidential” does not, in and of itself, facially invalidate the designations.

      After review of the pages submitted (Doc. 128, sealed), the Court finds that

Defendants have provided adequate justification for their designations. Plaintiffs’

motion is, therefore, DENIED. This ruling does not necessarily mean that these

documents would be entitled to be filed under seal or provided with other special

treatment if used as evidence at trial or in summary judgment briefing. The issue

here is whether the documents should be treated as confidential within the meaning

of the Protective Order. The public may have a sufficient interest in the litigation

and resolution of this case such that the public’s interest in seeing relevant

documents may outweigh their protection as confidential.



      IT IS THEREFORE ORDERED that Plaintiffs’ “Motion Challenging the

Confidential Designation of Certain Materials Produced by Defendants” (Doc.

124) is DENIED.

      IT IS SO ORDERED.


                                           7
Case 2:19-cv-02148-HLT-KGG Document 139 Filed 03/11/21 Page 8 of 8




 Dated this 11th day of March, 2021, at Wichita, Kansas.

                          S/ KENNETH G. GALE
                          HON. KENNETH G. GALE
                          U.S. MAGISTRATE JUDGE




                                   8
